           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 1 of 21 Page ID #:3437



                    1   JUSTIN BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    3   Burlingame, California 94010
                        Telephone: (650) 697-6000
                    4   Facsimile: (650) 692-3606
                    5   ROBERT B. HUTCHINSON (SBN 45367)
                        rhutchinson@cpmlegal.com
                    6   CARLOS URZUA (SBN 303176)
                        curzua@cpmlegal.com
                    7   COTCHETT, PITRE & McCARTHY, LLP
                        2716 Ocean Park Blvd., Suite 3088
                    8   Santa Monica, California 90405
                        Telephone: (310) 392-2008
                    9   Facsimile: (310) 392-0111
               10       THOMAS E. FRAYSSE (SBN 104436)
                        tef@knoxricksen.com
               11       ITAK K. MORADI (SBN 310537)
                        ikm@knoxricksen.com
               12       AMANDA PLOWMAN (SBN 317462)
                        amp@knoxricksen.com
               13       KNOX RICKSEN, LLP
                        2033 N. Main Street, Suite 340
               14       Walnut Creek, California 94596
                        Telephone: (925) 433-2500
               15       Facsimile: (925) 433-2505
               16       Attorneys for Relators
               17
                                          IN THE UNITED STATES DISTRICT COURT
               18
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
               19
                        UNITED STATES OF AMERICA and          Case No. 2:16-cv-03966-MWF-SK
               20
                        STATE OF CALIFORNIA ex rel.
               21       MICHAEL STAHL and WILLIAM             STIPULATED PROTECTIVE
                        REYNOLDS;                             ORDER
               22

               23                    Plaintiffs,
               24             v.
               25       ORTHOPEDIC ALLIANCE, LLC, a
                        California Limited Liability Corp.;
               26       ROGER WILLIAMS;
                        MARY SISLER WILLIAMS;
               27       THOMAS FERRO, M.D.;
               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 2 of 21 Page ID #:3438



                    1   THOMAS FERRO, M.D. A MEDICAL
                        CORPORATION, a California Corp.;
                    2   DAVINCI ORTHOPEDIC
                        TECHNOLOGIES, LLC, a California
                    3   Limited Liability Corp.;
                        DONN FASSERO, M.D.;
                    4   KOUROSH SHAMLOU, M.D.;
                        KOUROSH SHAMLOU, M.D., INC., a
                    5   California Corp.;
                        KEVIN PARK, M.D.;
                    6   KEVIN PARK, M.D., INC., a California
                        Corp.;
                    7   MILIND PANSE, M.D.
                        MASKO HOLDINGS, LLC, a California
                    8   Limited Liability Corp.;
                        UCHENNA RAPHAEL NWANERI,
                    9   M.D.;
                        RUSSELL TODD NEVINS, M.D.;
               10       RANDY F. DAVIS, M.D.; and
                        ELLIOTT CLEMENE, M.D.
               11

               12                  Defendants.
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 3 of 21 Page ID #:3439



                    1   I.    PURPOSES AND LIMITATIONS
                    2         Disclosure and discovery activity in this action are likely to involve production of
                    3   confidential, proprietary, or private information for which special protection from public
                    4   disclosure and from use for any purpose other than prosecuting this litigation may be
                    5   warranted, including, but not limited to, confidential health information regarding non-
                    6   parties. Accordingly, the parties hereby stipulate to and petition the court to enter the
                    7   following Stipulated Protective Order. The parties acknowledge that this Order does not
                    8   confer blanket protections on all disclosures or responses to discovery and that the
                    9   protection it affords from public disclosure and use extends only to the limited
               10       information or items that are entitled to confidential treatment under the applicable legal
               11       principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
               12       Stipulated Protective Order does not entitle them to file confidential information under
               13       seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
               14       standards that will be applied when a party seeks permission from the court to file
               15       material under seal.
               16       II.   THERE EXISTS GOOD CAUSE FOR THIS PROTECTIVE ORDER
               17             This action is likely to involve confidential health information regarding non-
               18       parties for which special protection from public disclosure and from use for any purpose
               19       other than prosecution of this action is warranted. Such confidential materials and
               20       information consist of, among other things, confidential health and medical records of
               21       third-party patients, information otherwise generally unavailable to the public, or which
               22       may be privileged or otherwise protected from disclosure under state or federal statutes,
               23       court rules, case decisions, or common law. Accordingly, to expedite the flow of
               24       information, to facilitate the prompt resolution of disputes over confidentiality of
               25       discovery materials, to adequately protect information the parties are entitled to keep
               26       confidential, to ensure the parties are permitted reasonable necessary uses of such
               27       material in preparation for and in the conduct of trial, to address their handling at the
               28       end of litigation, and serve the ends of justice, a protective order for such information is
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           1
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 4 of 21 Page ID #:3440



                    1   justified in this matter. It is the intent of the parties that information will not be
                    2   designated as confidential for tactical reasons and that nothing be so designated without
                    3   a good faith belief that it has been maintained in a confidential, non-public manner, and
                    4   there is good cause why it should not be part of the public record of this case.
                    5   III.   DEFINITIONS
                    6          2.1   “ATTORNEYS’ EYES ONLY” Information or Items: means that subset of
                    7   information meeting the definition of “CONFIDENTIAL” set forth below and which is
                    8   so highly sensitive that disclosure would create a substantial risk of serious injury that
                    9   could not be avoided by less restrictive means. The Designating Party, as defined below,
               10       shall bear the ultimate burden of proving that any information it has designated
               11       “Confidential—Attorneys’ Eyes Only” meets the foregoing definition.
               12              2.2   Challenging Party: a Party or Non-Party that challenges the designation of
               13       information or items under this Order.
               14              2.3   “CONFIDENTIAL” Information or Items: information or items produced
               15       in this action that the Designating Party reasonably and in good faith believes is non-
               16       public and constitutes: (i) any information subject to protection under the Privacy Act,
               17       5 U.S.C. § 552a; (ii) personal or financial information, including information that would
               18       properly be redacted from any public court filing pursuant to Federal Rule of Civil
               19       Procedure 5.2; (iii) financial, trade secret, or other confidential or proprietary research,
               20       development, or commercial information, the disclosure of which to third parties may
               21       be harmful to the party producing this information; or (iv) other confidential information
               22       within the meaning of Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure, or
               23       otherwise protected from public disclosure.        This includes but is not limited to
               24       confidential research, development, or commercial information (as those terms are used
               25       in Fed. R. Civ. P. 26(c)), and personal medical information, private personal
               26       information, employment information, health information, and tax returns.
               27              Confidential Information or Items also include, but are not limited to,
               28       “Confidential Health Information,” which includes “individually identifiable health
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           2
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 5 of 21 Page ID #:3441



                    1   information” as defined in 45 C.F.R. § 160.103, and “medical information” as defined
                    2   in Cal. Civil Code § 56.05(j). Any Confidential Health Information/medical information
                    3   produced may be subject to the provisions of the Privacy Act, 5 U.S.C. § 552a; to the
                    4   provisions of 45 C.F.R. §§ 164.102-164.534; to the provisions of 42 U.S.C. § 1306; to
                    5   the provisions of Cal. Civil Code §§ 56.05 et. seq., the California Confidentiality of
                    6   Medical Information Act; to the peer review confidentiality provisions set forth in
                    7   California Evidence Code § 1157, and/or to the privacy provisions of various state(s)
                    8   law(s), and there may be no waiver or authorization by the patient or other holder of
                    9   privilege/protection to produce the records to any entity outside one of the Parties. All
               10       patient files, medical records and documents, or other materials containing individually
               11       identifiable health information, and the proceedings and records of peer review
               12       committees, shall be deemed to be CONFIDENTIAL.
               13             2.4    Counsel (without qualifier):      Outside Counsel of Record and House
               14       Counsel (as well as their support staff).
               15             2.5    Designating Party: a Party or Non-Party that designates information or
               16       items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
               17             2.6    Disclosure or Discovery Material: all items or information, regardless of
               18       the medium or manner in which it is generated, stored, or maintained (including, among
               19       other things, testimony, transcripts, and tangible things), that are produced or generated
               20       in disclosures or responses to discovery in this matter.
               21             2.7    Expert: a person with specialized knowledge or experience in a matter
               22       pertinent to the litigation who has been retained in good faith by a Party or its counsel
               23       to serve as an expert witness or as a consultant in this action.
               24             2.8    House Counsel: attorneys who are employees of a party to this action.
               25       House Counsel does not include Outside Counsel of Record or any other outside counsel.
               26             2.9    Non-Party: any natural person, partnership, corporation, association, or
               27       other legal entity not named as a Party to this action.
               28             2.10 Outside Counsel of Record: attorneys who are not employees of a party to
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                         3
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 6 of 21 Page ID #:3442



                    1   this action but are retained to represent or advise a party to this action and have appeared
                    2   in this action on behalf of that party or are affiliated with a law firm which has appeared
                    3   on behalf of that party.
                    4         2.11 Party: any party to this action, including all of its officers, directors,
                    5   employees, consultants, retained experts, and Outside Counsel of Record (and their
                    6   support staffs).
                    7         2.12 Producing Party:        a Party or Non-Party that produces Disclosure or
                    8   Discovery Material in this action.
                    9         2.13 Professional Vendors: persons or entities that provide litigation support
               10       services (e.g., photocopying, videotaping, translating, preparing exhibits or
               11       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
               12       their employees and subcontractors.
               13             2.14 Protected Material: any Disclosure or Discovery Material that is designated
               14       as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”.
               15             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
               16       from a Producing Party.
               17       IV. SCOPE
               18             This Stipulation and Order shall be applicable to and govern all Confidential and
               19       Attorneys’ Eyes Only Information or Items produced, furnished or created during the
               20       course of this action, including any materials or information sought from a non-party
               21       who receives a subpoena in connection with this action or otherwise produces materials
               22       or information in this action. The Confidential and Attorneys’ Eyes Only Information
               23       protection includes but is not limited to: materials and information produced in response
               24       to requests for production of documents; answers to interrogatories; answers to requests
               25       for admission; responses to requests for production of documents; deposition testimony,
               26       exhibits, transcripts, and videotapes; all other discovery, pleadings, briefs, memoranda,
               27       affidavits, transcripts; and other materials furnished by or on behalf of any party to this
               28       action.
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           4
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 7 of 21 Page ID #:3443



                    1         The protections conferred by this Stipulation and Order cover not only Protected
                    2   Material and Confidential and Attorneys’ Eyes Only Information or Items (as defined
                    3   above), but also (1) any information copied or extracted from Protected Material; (2) all
                    4   copies, excerpts, summaries, analyses, notes, electronic images, databases, or
                    5   compilations of Protected Material; and (3) any testimony, conversations, or
                    6   presentations by Parties or their Counsel that might reveal Protected Material..
                    7         This Stipulation and Order applies to all Confidential and Attorneys’ Eyes Only
                    8   Information produced in this action, regardless of whether such document or information
                    9   was produced prior to or after entry of this Stipulation and Order.
               10             In the event that non-parties produce Confidential or Attorneys’ Eyes Only
               11       Information in connection with this Action, the production may be made subject to the
               12       provisions of this Order. As necessary and appropriate to uphold the terms of this Order,
               13       the existence of this Order may be disclosed to any person (including any non-party
               14       served with a subpoena in this action) producing Confidential and Attorneys’ Eyes Only
               15       Information in this Action.
               16             Nothing in this Order is intended to conflict with the applicable Local Rules.
               17       Insofar as anything in this Order could be interpreted as conflicting with the applicable
               18       Local Rules, the Local Rules will govern. Any use of Confidential and Attorneys’ Eyes
               19       Only Information during a court hearing or at trial shall be governed by the orders of the
               20       presiding judge.
               21             Any use of Protected Material at trial shall be governed by a separate agreement
               22       or order.
               23       V.    DURATION
               24             Even after final disposition of this litigation, the confidentiality obligations
               25       imposed by this Order shall remain in effect until a Designating Party agrees otherwise
               26       in writing or a court order otherwise directs. Final disposition shall be deemed to be the
               27       later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
               28       and (2) final judgment herein after the completion and exhaustion of all appeals,
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           5
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 8 of 21 Page ID #:3444



                    1   rehearings, remands, trials, or reviews of this action, including the time limits for filing
                    2   any motions or applications for extension of time pursuant to applicable law.
                    3   VI.   DESIGNATING PROTECTED MATERIAL
                    4         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                    5   Party or Non-Party that designates information or items for protection under this Order
                    6   must take care to limit any such designation to specific material that qualifies under the
                    7   appropriate standards.
                    8         If it comes to a Designating Party’s attention that information or items that it
                    9   designated for protection do not qualify for protection, that Designating Party must
               10       promptly notify all other Parties that it is withdrawing the mistaken designation.
               11             5.2    Manner and Timing of Designations. Except as otherwise provided in this
               12       Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
               13       ordered, Disclosure or Discovery Material that qualifies for protection under this Order
               14       must be clearly so designated before the material is disclosed or produced.
               15             Designation in conformity with this Order requires:
               16             (a) for information in documentary form (e.g., paper or electronic documents, but
               17       excluding transcripts of depositions or other pretrial or trial proceedings), that the
               18       Producing Party mark each page of the document asserted to contain Protected Material
               19       as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”. The parties may also use
               20       CONFIDENTIAL-PHI for documents that contain Protected Health Information, as
               21       defined in 45 C.F.R. § 160.103.
               22             A Party or Non-Party that makes original documents or materials available for
               23       inspection need not designate them for protection until after the inspecting Party has
               24       indicated which material it would like copied and produced. During the inspection and
               25       before the designation, all of the material made available for inspection shall be deemed
               26       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”. After the inspecting Party has
               27       identified the documents it wants copied and produced, the Producing Party must
               28       determine which documents, or portions thereof, qualify for protection under this Order.
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           6
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 9 of 21 Page ID #:3445



                    1   Then, before producing the specified documents, the Producing Party must mark each
                    2   page of the document asserted to contain Protected Material as “CONFIDENTIAL” or
                    3   “ATTORNEYS’ EYES ONLY”.
                    4                (b)     for testimony given in depositions, information disclosed at a
                    5   deposition may be designated by any party as Protected Material by indicating on the
                    6   record at the deposition that the testimony is confidential and subject to the provisions
                    7   of this Protective Order. Additionally, and alternatively, any party may also designate
                    8   information disclosed at a deposition as Protected Material by notifying all counsel in
                    9   writing within thirty (30) days of receipt of the official deposition transcript or copy
               10       thereof (or written notification that the transcript is available), listing the specific pages
               11       and lines of the transcript and/or any exhibits that should be treated as Protected
               12       Material.   The entire deposition transcript (including any exhibits not previously
               13       produced in discovery in the litigation) shall be treated as Protected Material under this
               14       Protective Order until the expiration of the above-referenced 30-day period for
               15       designation, except that the deponent (and his or her counsel, if any) may review the
               16       transcript of his or her own deposition during the 30-day period subject to this Protective
               17       Order upon executing the Acknowledgement attached to this Order. Only those portions
               18       of the deposition transcript that are designated as containing Protected Materials shall
               19       be governed by this Order. Nothing in this Order restricts the use of any portion of a
               20       deposition transcript that has not been designated as Protected Material.
               21                    (c) for information produced in some form other than documentary and for
               22       any other tangible items, that the Producing Party affix in a prominent place on the
               23       exterior of the container or containers in which the information or item is stored the
               24       legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”. If only a portion or
               25       portions of the information or item warrant protection, the Producing Party, to the extent
               26       practicable, shall identify the protected portion(s).
               27             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
               28       failure to designate qualified information or items does not, standing alone, waive the
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                             7
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 10 of 21 Page ID #:3446



                    1   Designating Party’s right to secure protection under this Order for such material. Upon
                    2   timely correction of a designation, the Receiving Party must make reasonable efforts to
                    3   assure that the material is treated in accordance with the provisions of this Order.
                    4   Moreover, any document containing Confidential Health Information/ medical
                    5   information shall be treated as Protected Material regardless of whether or not such a
                    6   designation is included in or on the document.
                    7   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    8         6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
                    9   designation of confidentiality at any time that is consistent with the Court’s Scheduling
               10       Order.
               11             6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
               12       resolution process under Local Rule 37.1 et seq.
               13             6.3    The burden of persuasion in any such challenge proceeding shall be on the
               14       Designating Party. Unless the Designating Party has waived or withdrawn the
               15       confidentiality designation, all parties shall continue to afford the material in question
               16       the level of protection to which it is entitled under the Producing Party’s designation
               17       until the court rules on the challenge.
               18 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

               19             7.1    Basic Principles. A Receiving Party may use Protected Material that is
               20       disclosed or produced by another Party or by a Non-Party in connection with this case
               21       only for prosecuting, defending, or attempting to settle this litigation. Protected
               22       Materials may not be used in connection with any other litigation or judicial or
               23       regulatory proceeding or for any business, commercial, competitive, personal, or other
               24       purpose. Such Protected Material may be disclosed only to the categories of persons and
               25       under the conditions described in this Order. When the litigation has been terminated, a
               26       Receiving Party must comply with the provisions of section 13 below (FINAL
               27       DISPOSITION).
               28             Protected Material must be stored and maintained by a Receiving Party at a
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                         8
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 11 of 21 Page ID #:3447



                    1   location and in a secure manner that ensures that access is limited to the persons
                    2   authorized under this Order.
                    3         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                    4   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                    5   may disclose any information or item designated “CONFIDENTIAL” only to:
                    6                (a) the Receiving Party’s Outside Counsel of Record in this action, as well
                    7   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                    8   disclose the information for this litigation;
                    9                (b) the officers, directors, and employees (including House Counsel) of the
               10       Receiving Party to whom disclosure is reasonably necessary for this litigation;
               11                    (c) Experts (as defined in this Order) of the Receiving Party to whom
               12       disclosure is reasonably necessary for this litigation and who have signed the
               13       “Acknowledgment and Agreement to Be Bound” (Exhibit A). Counsel for the Receiving
               14       Party shall retain the signed copy of the Acknowledgement and Agreement to be Bound;
               15                    (d) the court and its personnel;
               16                    (e) court reporters, stenographers, or video operators at depositions, court,
               17       or arbitral proceedings at which Confidential material is disclosed;
               18                    (f) professional jury or trial consultants, mock jurors, and Professional
               19       Vendors to whom disclosure is reasonably necessary for this litigation and who have
               20       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               21                    (g) the author or recipient of a document containing the information or a
               22       custodian or other person who otherwise possessed or knew the information;
               23                    (h) any witness or potential witness and counsel for that witness or
               24       potential witness in the action to whom disclosure is reasonably necessary. If the witness
               25       or potential witness is neither currently employed by the Designating Party nor an expert
               26       witness covered by subparagraph (c) above, the Confidential Information may be
               27       disclosed to the witness or potential witness only if the Confidential Information is
               28       relevant to the Action and to the person’s knowledge and potential testimony, and
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                          9
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 12 of 21 Page ID #:3448



                    1   provided that prior to the time that any such witness or potential witness is given access
                    2   to Confidential Information, such person is provided with a copy of this Confidentiality
                    3   Order and (i) such person signs the “Acknowledgment and Agreement to Be Bound”
                    4   (Exhibit A), (ii) counsel giving access to Confidential Information advises the witness
                    5   or potential witness of the provisions of this Confidentiality Order and prevents such
                    6   witness or potential witness from retaining possession of any Confidential Information;
                    7                (i) any mediator or settlement officer, and their supporting personnel,
                    8   mutually agreed upon by any of the parties engaged in settlement discussions;
                    9                (j) any other persons designated by the Court, upon such terms as the Court
               10       may deem proper, or agreed to by written stipulation of the parties.
               11             7.3    Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
               12       Unless otherwise ordered by the court or permitted in writing by the Designating Party,
               13       a Receiving Party may disclose any information or item designated “ATTORNEYS’
               14       EYES ONLY” only to:
               15                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well
               16       as employees of said Outside Counsel of Record to whom it is reasonably necessary to
               17       disclose the information for this litigation;
               18                    (b) Experts (as defined in this Order) of the Receiving Party to whom
               19       disclosure is reasonably necessary for this litigation and who have signed the
               20       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               21                    (c) court reporters and their staff;
               22                    (d) professional jury or trial consultants, mock jurors, and Professional
               23       Vendors to whom disclosure is reasonably necessary for this litigation and who have
               24       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               25                    (e) the author or recipient of a document containing the information or a
               26       custodian or other person who otherwise possessed or knew the information;
               27       ///
               28       ///
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                        10
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 13 of 21 Page ID #:3449



                    1   IX.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                    2            IN OTHER LITIGATION
                    3            If a Party is served with a subpoena or a court order issued in other litigation that
                    4   compels disclosure of any information or items designated in this action as
                    5   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”, that Party must:
                    6                  (a) on or before the second business day after receipt of the subpoena or a
                    7   court order, give telephonic notice and written notice personally or by e-mail of such
                    8   process or discovery request, together with a copy thereof, to counsel for the Designating
                    9   Party;
               10                      (b) promptly notify in writing the party who caused the subpoena or order
               11       to issue in the other litigation that some or all of the material covered by the subpoena
               12       or order is subject to this Protective Order. Such notification shall include a copy of this
               13       Stipulated Protective Order; and
               14                      (c) cooperate with respect to all reasonable procedures sought to be
               15       pursued by the Designating Party whose Protected Material may be affected to seek to
               16       quash or modify such process or discovery request, consistently with Local Rules 37 and
               17       45; and
               18                      (d) not make production or disclosure of such Confidential Information
               19       until the Designating Party consents in writing to production or the Party served with a
               20       subpoena or a court order is required by a court order to produce such Confidential or
               21       “Attorneys’ Eyes Only” Information, so long as the order is not stayed prior to the date
               22       set for production or disclosure.
               23                      The Designating Party shall bear the burden and expense of seeking
               24       protection in that court of its confidential material – and nothing in these provisions
               25       should be construed as authorizing or encouraging a Receiving Party in this action to
               26       disobey a lawful directive from another court.
               27       ///
               28       ///
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                            11
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 14 of 21 Page ID #:3450



                    1   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT                                       TO BE
                    2         PRODUCED IN THIS LITIGATION
                    3                  (a) The terms of this Order are applicable to information produced by a
                    4   Non-Party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS’
                    5   EYES ONLY”. Such information produced by Non-Parties in connection with this
                    6   litigation is protected by the remedies and relief provided by this Order. Nothing in these
                    7   provisions should be construed as prohibiting a Non-Party from seeking additional
                    8   protections.
                    9                  (b) In the event that a Party is required, by a valid discovery request, to
               10       produce a Non-Party’s confidential information in its possession, and the Party is subject
               11       to an agreement with the Non-Party not to produce the Non-Party’s confidential
               12       information, then the Party shall:
               13                            (1) promptly notify in writing the Requesting Party and the Non-
               14                      Party that some or all of the information requested is subject to a
               15                      confidentiality agreement with a Non-Party;
               16                            (2) promptly provide the Non-Party with a copy of the Stipulated
               17                      Protective Order in this litigation, the relevant discovery request(s), and a
               18                      reasonably specific description of the information requested; and
               19                            (3) make the information requested available for inspection by the
               20                      Non-Party.
               21                      (c) If the Non-Party fails to object or seek a protective order from this court
               22       within 14 days of receiving the notice and accompanying information, the Receiving
               23       Party may produce the Non-Party’s confidential information responsive to the discovery
               24       request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
               25       produce any information in its possession or control that is subject to the confidentiality
               26       agreement with the Non-Party before a determination by the court. Absent a court order
               27       to the contrary, the Non-Party shall bear the burden and expense of seeking protection
               28       in this court of its Protected Material.
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                            12
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 15 of 21 Page ID #:3451



                    1   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    3   Protected Material to any person or in any circumstance not authorized under this
                    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                    5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                    6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                    7   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                    8   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                    9   that is attached hereto as Exhibit A.
               10       XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               11             PROTECTED MATERIAL
               12             When a Producing Party gives notice to Receiving Parties that certain
               13       inadvertently produced material is subject to a claim of privilege or other protection, the
               14       obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
               15       26(b)(5)(B). This provision is not intended to modify whatever procedure may be
               16       established in an e-discovery order that provides for production without prior privilege
               17       review.
               18             The inadvertent production of a privileged or work-product-protected document
               19       is not a waiver of privilege or protection from discovery in this case or in any other
               20       federal or state proceeding. If a Receiving Party discovers that it is in receipt of a
               21       document or ESI that it reasonably believes contains privileged information, it shall
               22       notify the Producing Party, and identify the document in question, within ten (10)
               23       business days of such discovery.
               24             Upon discovery by a Producing Party (whether by notice from the receiving party,
               25       or otherwise) that it may have produced privileged information, the Producing Party
               26       shall, within ten (10) business days of such discovery, request the return of such
               27       privileged information by sending a written notification (“Clawback Letter”) to the
               28       Receiving party, which shall identify the documents or ESI in question by Bates number
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                         13
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 16 of 21 Page ID #:3452



                    1   or otherwise and the basis on which the privileged information should have been
                    2   withheld from production.
                    3         Upon receipt of a Clawback Letter from the Producing Party, the obligations of
                    4   the Receiving Party are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                    5   The Producing Party shall, within ten (10) business days of the date of the Clawback
                    6   Letter, reproduce any document or ESI that is comprised only partially of privileged
                    7   information with the privileged information redacted.
                    8         If a Receiving Party disagrees with a claim of privilege set forth in a Clawback
                    9   Letter, it shall notify the Producing Party and provide the basis for disputing the privilege
               10       claim in writing. The Producing Party must preserve the information claimed to be
               11       privileged or otherwise protected until the claim is resolved. Thereafter, the parties shall
               12       meet and confer in a good faith attempt to resolve the dispute. In the event that the
               13       parties do not resolve their dispute, the Receiving Party may bring a motion for
               14       determination of whether a privilege applies. Any motion to determine whether a
               15       privilege applies shall be filed no later than thirty (30) days after the parties reach an
               16       impasse. All documents and ESI identified in any Clawback Letter shall be included in
               17       the privilege log(s) produced by the parties.
               18       XIII. MISCELLANEOUS
               19             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
               20       person to seek its modification by the court in the future.
               21             12.2 Right to Assert Other Objections. By stipulating to the entry of this
               22       Protective Order no Party waives any right it otherwise would have to object to
               23       disclosing or producing any information or item on any ground not addressed in this
               24       Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
               25       to use in evidence of any of the material covered by this Protective Order.
               26             12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
               27       Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
               28       under seal pursuant to a court order authorizing the sealing of the specific Protected
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                           14
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 17 of 21 Page ID #:3453



                    1   Material at issue. If a Party's request to file Protected Material under seal is denied by
                    2   the court, then the Receiving Party may file the information in the public record unless
                    3   otherwise instructed by the court.
                    4   XIV. FINAL DISPOSITION
                    5         Within 60 days after the final disposition of this action, as defined in paragraph 4,
                    6   each Receiving Party must return all Protected Material to the Producing Party or destroy
                    7   such material. As used in this subdivision, “all Protected Material” includes all copies,
                    8   abstracts, compilations, summaries, and any other format reproducing or capturing any
                    9   of the Protected Material. Whether the Protected Material is returned or destroyed, the
               10       Receiving Party must submit a written certification to the Producing Party (and, if not
               11       the same person or entity, to the Designating Party) by the 60 day deadline that (1)
               12       identifies (by category, where appropriate) all the Protected Material that was returned
               13       or destroyed and (2) affirms that the Receiving Party has not retained any copies,
               14       abstracts, compilations, summaries or any other format reproducing or capturing any of
               15       the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
               16       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
               17       legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
               18       work product, and consultant and expert work product, even if such materials contain
               19       Protected Material. Any such archival copies that contain or constitute Protected
               20       Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
               21

               22       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               23
                        Dated: March 17, 2021                COTCHETT, PITRE & McCARTHY, LLP
               24
                                                             By:       /s/ Justin T. Berger
               25                                                         JUSTIN T. BERGER
                                                                      ROBERT B. HUTCHINSON
               26                                                           CARLOS URZUA
                                                                           Attorneys for Relator
               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                         15
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 18 of 21 Page ID #:3454



                    1   Dated: March 17, 2021        KNOX RICKSEN, LLP
                    2                                By:           /s/ Thomas E. Fraysse
                                                                    THOMAS E. FRAYSSE
                    3                                                  ITAK K. MORADI
                                                                    AMANDA PLOWMAN
                    4                                                  Attorneys for Relator
                    5   Dated: March 17, 2021        SHEPPARD, MULLIN, RICHTER &
                                                     HAMPTON LLP
                    6
                                                     By:         /s/ Charles L. Kreindler
                    7                                          CHARLES L. KREINDLER
                                                                  BARBARA E. TAYLOR
                    8                                                MATTHEW T. LIN
                                                       Attorney for Defendants Thomas Ferro, M.D.,
                    9                                 Thomas Ferro, M.D., a Medical Corporation, and
                                                          Davinci Orthopedic Technologies, Corp.
               10
                        Dated: March 17, 2021        JEFFER MANGLES BUTLER & MITCHELL
               11                                    LLP
               12                                    By:               /s/ Vince Farhat
                                                                     VINCE FARHAT
               13                                                 TALYA GOLDFINGER
                                                     Attorney for Defendant Russell Todd Nevins, M.D.
               14

               15       Dated: March 17, 2021        ONE LLP
               16                                    By:            /s/ Peter R. Afrasiabi
                                                                  PETER R. AFRASIABI
               17                                               SAMAREH J. AFRASIABI
                                                     Attorneys for Defendants Kourosh Shamlou, M.D.,
               18                                     Kourosh Shamlou, M.D. Inc., Kevin Park, M.D.,
                                                                 and Kevin Park, M.D., Inc.
               19
                        Dated: March 17, 2021        HOLLAND & KNIGHT LLP
               20
                                                     By:            /s/ David A. Robinson
               21                                                  DAVID A. ROBINSON
                                                               NICHOLAS A. DELLEFAVE
               22                                      Attorneys for Defendant Elliott Clemence, M.D.
               23       Dated: March 17, 2021        DAVIS WRIGHT TREMAINE LLP
               24                                    By:                 /s/ John R. Tate
                                                                         JOHN R. TATE
               25                                                     NICOLE S. PHILLIS
                                                           Attorneys for Defendant Randy Davis, M.D.
               26

               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                 16
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 19 of 21 Page ID #:3455



                    1   Dated: March 17, 2021        BIENERT | KATZMAN PC
                    2                                By:           /s/ Michael R. Williams
                                                                 MICHAEL R. WILLIAMS
                    3                                             NANCY J. SANDOVAL
                                                      Attorneys for Defendants Milind Panse, M.D. and
                    4                                               Masko Holdings, LLC
                    5

                    6

                    7   Dated: March 17, 2021        CARROLL, KELLY, TROTTER & FRANZEN
                    8                                By:                /s/ John C. Kelly
                                                                       JOHN C. KELLY
                    9                                                GABRIEL M. IRWIN
                                                           Attorneys for Defendant Uchenna Raphael
               10                                                        Nwaneri, M.D.
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                 17
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 20 of 21 Page ID #:3456



                    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    2

                    3

                    4   Dated:________________________
                                March 17, 2021                _________________________________
                                                              HON. STEVE KIM
                    5                                         United States Magistrate Judge
                    6

                    7

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-         18
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
           Case 2:16-cv-03966-MWF-SK Document 197 Filed 03/17/21 Page 21 of 21 Page ID #:3457



                    1                              EXHIBIT A
                    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                    3
                        I, _____________________________ [print or type full name], of
                    4
                        _________________ [print or type full address], declare under penalty of perjury
                    5
                        that I have read in its entirety and understand the Stipulated Protective Order that
                    6
                        was issued by the United States District Court for the Central District of California
                    7
                        on [date] in the case of United States of America et al. v. Orthopedic Alliance, LLC et
                    8
                        al., Case No. CV 16-3966 MWF (SKx). I agree to comply with and to be
                    9
                        bound by all the terms of this Stipulated Protective Order and I understand and
               10
                        acknowledge that failure to so comply could expose me to sanctions and punishment
               11
                        in the nature of contempt. I solemnly promise that I will not disclose in any manner
               12
                        any information or item that is subject to this Stipulated Protective Order to any
               13
                        person or entity except in strict compliance with the provisions of this Order.
               14
                        I further agree to submit to the jurisdiction of the United States District Court for the
               15
                        Central District of California for the purpose of enforcing the terms of this
               16
                        Stipulated Protective Order, even if such enforcement proceedings occur after
               17
                        termination of this action. I hereby appoint __________________________ [print
               18
                        or type full name] of _______________________________________ [print or type
               19
                        full address and telephone number] as my California agent for service of process in
               20
                        connection with this action or any proceedings related to enforcement of this
               21
                        Stipulated Protective Order.
               22
                        Date: ______________________________________
               23
                        City and State where sworn and signed: _________________________________
               24
                        Printed name: _______________________________
               25
                        Signature: __________________________________
               26

               27

               28
       ‫׫‬                STIPULATED [PROPOSED] PROTECTIVE ORDER; Case No. 2:16-cv-03966-                             19
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        MWF-SK
